Case 2:20-cv-00446-JPH-MJD Document 4 Filed 10/09/20 Page 1 of 2 PageID #: 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

TEROLIVER WARREN,                                    )
                                                     )
                             Petitioner,             )
                                                     )
                        v.                           )       No. 2:20-cv-00446-JPH-MJD
                                                     )
WARDEN,                                              )
                                                     )
                             Respondent.             )

                             Entry Directing Further Proceedings

       The petitioner brings the instant petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. To proceed under § 2241, a motion pursuant to 28 U.S.C. § 2255 must be "inadequate or

ineffective to test the legality of his detention." 28 U.S.C. § 2255(e). Section 2255 is inadequate

or ineffective if the following three requirements are met: "(1) the petitioner must rely on a case

of statutory interpretation (because invoking such a case cannot secure authorization for a second

§ 2255 motion); (2) the new rule must be previously unavailable and apply retroactively; and (3)

the error asserted must be grave enough to be deemed a miscarriage of justice, such as the

conviction of an innocent defendant." Davis v. Cross, 863 F.3d 962, 964 (7th Cir. 2017).

       The petitioner's petition for a writ of habeas corpus does not appear to make him eligible

to proceed under § 2241 because the three requirements set forth above are not met. Accordingly,

the petitioner shall have through November 9, 2020 to show cause why his petition should not be

dismissed with prejudice pursuant to 28 U.S.C. § 2255(e).

SO ORDERED.

Date: 10/9/2020




                                                1
Case 2:20-cv-00446-JPH-MJD Document 4 Filed 10/09/20 Page 2 of 2 PageID #: 15




Distribution:

TEROLIVER WARREN
16266-028
CLARK COUNTY JAIL
CLARK COUNTY JAIL
Inmate Mail/Parcels
501 East Court Avenue
Jeffersonville, IN 47130




                                     2
